DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 10/08/2020. 
Claims 1-20 are pending. 
The Drawings filed on 10/08/2020 are noted. 

Claim Objections
Claim 1 is objected to because of the following informalities:  At the end of claim 1, item (h) there recites a “Claim 2. The method of claim 1…”. In addition, there is a second claim 2 also recited. Please acknowledge and amend the numbering of the claims if you’d like both claims to be examined. Appropriate correction is required.
AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0301178 A1 to Thomas et al. (“Thomas”) in view of U.S. Patent Application 2015/0190708 A1 to Hoyt et al. (“Hoyt”).


Regarding Claim 1, Thomas discloses a method of performing a gaming event on virtual letter symbols displayed on a display screen, wherein the gaming event: 
a) is effectuated by a plurality of programmatic instructions stored in 5a non-volatile memory, either remote or local to client devices and servers ([0025]), and 
b) is executed by processors at the client devices or servers after ([0026]) input by a player into a player input device in communication with the non-volatile memory, 
10said method comprising the steps of: 
c) providing a gaming application downloaded onto a mobile device and for use on a mobile platform ([0028]); 
d) providing a database of the virtual letter symbols and available frames in a virtual grid format of multiple columns and multiple 15rows of frames ([0029]); 

20f) receiving a first set of random virtual letter symbols outside the grid in a number sufficient to at least complete one row and one column in the virtual grid up to a number of letters with no more than an excess of three virtual letter symbols sufficient to fill all frames on the virtual grid ([0031]);  
g) using player controls to grab at least one virtual letter symbol at a time from the first set of random virtual letter symbols outside the grid, the player directing through the player input device a switch exchange of grabbed virtual letter symbols from the first set of 5random virtual letter symbols outside the grid to a position within frames within the grid, thereby signaling the processor at the client device or server to switch the virtual letter images to the virtual frames within the virtual grid, and continuing to direct switch of the virtual letter symbols until all available controlled movements 10are exhausted, forming a final grid array or virtual letter symbols ([0032]); and 
h) after the final grid array has been formed, the client devices or servers resolve the gaming wager against a paytable based upon numbers and/or types of virtual letter symbols aligned to form at 15least three-letter words in specific paylines on the grid in the final grid array ([0033]-[0034]). 

Although Thomas discloses virtual symbols, it does not explicitly disclose the symbols are virtual letters and forming words with those letters.  In a similar and analogous invention, Hoyt discloses a word guessing game with letters associated with different game positions and as words are formed, the player is declared a winner. The game may also be played as a wager-based game and 

Regarding Claim 2, Thomas in view of Hoyt discloses the method of claim 1 wherein the gaming event is performed online among members of an online social network and the gaming wager is further resolved by award or virtual non- economic online social network notifications or postable symbols (Thomas, [0035]).  

Regarding Claim 2, Thomas in view of Hoyt discloses the method of claim 1, wherein each player has a predetermined time period to switch virtual letter symbols into the grid (Thomas, [0037]).  

Regarding Claim 3, Thomas in view of Hoyt discloses the method of claim 1 wherein the virtual letter symbols comprise individual letters and specific pairs-only of letters (Hoyt, figs. 1-3).  



Regarding Claim 4, Thomas in view of Hoyt discloses the method of claim 1 wherein the player receives a first set of random virtual letter symbols in a number sufficient to fill all frames on the virtual grid, and after the final grid array has been formed, the client devices or servers resolves the gaming wager against a paytable based upon numbers and/or types of words the virtual symbols form in rows, columns and diagonals on the grid in the final grid 5array (Thomas, paragraph [0039]).  

Regarding Claim 5, Thomas in view of Hoyt discloses the method of claim 1 wherein the first set of random virtual letter symbols outside the grid consists of a number of random letter virtual symbols exactly sufficient in number to fill all frames on the virtual grid, and the grid is formed by 3 X 3 columns and rows, 3x4 columns and rows, 4 X 4 columns and rows, 5 X 5 10columns and rows, 6X 6 columns and rows or 6X5 columns and rows (Thomas, paragraph [0042]).  

Regarding Claim 6, Thomas in view of Hoyt discloses the method of claim 3 wherein the first set of random virtual letter symbols outside the grid consists of a number of random letter virtual symbols exactly sufficient in number to fill all frames on the virtual grid, and the grid is formed by 3 X 3 column and rows, 3x4 column and rows, 4 X 4 columns and rows or 5 X 5 15columns and rows (Thomas, [0039], Hoyt, figs. 1-3).  

Regarding Claim 7, Thomas in view of Hoyt discloses the method of claim 4 wherein the first set of random virtual letter symbols outside the grid consists of a number of random letter virtual symbols exactly sufficient in number to fill all frames on the virtual grid, and the grid is formed by 3 X 3 column and rows, 3x4 column and rows, 4 X 4 columns and rows or 5 X 5 20columns and rows (Thomas, [0039], [0052]; Hoyt, figs. 1-3).  

Regarding Claim 8, Thomas in view of Hoyt discloses the method of claim 1 wherein the first set of random virtual letter symbols outside the grid consists of a number of random letter virtual symbols exactly sufficient in number to fill all frames on the virtual grid, and the grid is formed by 3 X 3 column and rows (Thomas, [0039], [0052]).  
  
Regarding Claim 9, Thomas in view of Hoyt discloses the method of claim 1 wherein at least individual random letter symbols are assigned point count values that differ from at least some other individual random letter symbols, and point count totals of words are also evaluated by the processor to determine payouts in the paytable (Thomas, [0036]).  

Regarding Claim 510, Thomas discloses a method of operating an Application (APP) on a hand-held telecommunication device with a processor, player input controls and video display therein (figs. 1A-3, paragraph [0062]), the method comprising: 
connecting an APP operating device in the hand-held communication device through a wireless connection to an APP output device ([0062]-[0063], [0150]); 
transmitting programmatic gaming instructions of a gaming event APP 10from the APP operating device to the hand-held communication device to be stored in non-volatile memory, the hand-held communication device downloading the gaming APP for access by the processor (fig. 1A-fig. 3. [0062]- [0068], [0150]), 
wherein the gaming event:
a) is effectuated by a plurality of programmatic instructions stored in 15the non-volatile memory in communication with the processor ([0025], [0151]), and 

said method comprising the steps of: 
20c) the processor executing the downloaded gaming event APP downloaded ([0028], [0097], [0153]); 
d) the processor providing a database of virtual symbols and arrangements of virtual symbols on a virtual grid format of multiple columns and multiple rows of frames from the non- 25volatile memory ([0029], [0154]);  
e) enabling an initiating user with the downloaded gaming application to initiate a game event ultimately determined by predefined outcomes of virtual letter symbol distribution on the virtual grid ([0030], [0155]); 
f) receiving a first set of random virtual letter symbols outside the 5grid in a number sufficient to at least complete one row and one column in the virtual grid up to a number of letters with no more than an excess of three virtual letter symbols sufficient to fill all frames on the virtual grid ([0031], [0156]); 
g) using player controls to grab at least one virtual letter symbol at a 10time from the first set of random virtual letter symbols outside the grid, the player directing through the player input device a switch exchange of grabbed virtual letter symbols from the first set of random virtual letter symbols outside the grid to a position within a single frame within the grid, thereby signaling the processor at the 15client device or server to switch the virtual letter images to the virtual frames within the virtual grid, and continuing to direct switch of the virtual letter symbols until all available controlled movements are exhausted, forming a final grid array or virtual letter symbols ([0032], [0157]); and 

Although Thomas discloses virtual symbols, it does not explicitly disclose the symbols are virtual letters and forming words with those letters.  In a similar and analogous invention, Hoyt discloses a word guessing game with letters associated with different game positions and as words are formed, the player is declared a winner. The game may also be played as a wager-based game and winnings are awarded to the players (paragraphs [0035]-[0038]. Thomas discloses a gaming event is executed on electronic gaming media.  A wager is accepted by a processor and a random selection of both virtual symbols and moves is provided to a player by a display screen on a wagering device.  The virtual symbols are randomly arranged on a grid having columns and rows.  The player inputs commands to the processor to switch individual pairs of adjacent virtual symbols, one pair switched in each available move, until moves are exhausted.  A final arrangement of virtual symbols on the grid is evaluated according to paylines and paytables to resolve the wager. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas and incorporate the features of the virtual symbols being letters and forming words as Thomas discloses the desirability to provide wagering events that channel well-known or well-like content like word games.

Regarding Claim 2511, Thomas discloses a method of executing a gaming event on a video gaming system comprising a housing, a processor, a video display, player input controls and a value-in-value-out system for entering wagerable value and withdrawing accrued value from the video 
wherein the gaming event includes a gaming system comprising: 
a payment acceptor ([0161]; 
a processor ([0161]); and 
a memory device comprising 5instructions that, when executed, cause the processor to at least: responsive to a physical item being received via the payment acceptor, modify a credit balance based on a monetary value associated with the received physical item ([0161]); 
initiate a play of a wagering game responsive to receipt of a game-initiation input ([0162]-[0163]), and
the method: 
10a) is effectuated by a plurality of programmatic instructions stored in the non-volatile memory in communication with the processor ([0162]), and 
b) is executed by the processor by player input through the player input device in communication with the non-volatile memory ([0163]), 
c) said method comprising the steps of: 
receiving a first set of random 15virtual letter symbols outside the grid in a number sufficient to at least complete one row and one column in the virtual grid up to a number of letters with no more than an excess of three virtual letter symbols sufficient to fill all frames on the virtual grid ([0031]); 
d) using player controls to grab at least one virtual letter symbol at a 20time from the first set of random virtual letter symbols outside the grid, the player directing through the player input device a switch exchange of grabbed virtual letter symbols from the first set of random virtual letter symbols outside 
e) after the final grid array has been formed, the client devices or 5servers resolve the gaming wager against a paytable based upon numbers and/or types of virtual letter symbols aligned to form at least three-letter words in specific paylines on the grid in the final grid array ([0033]-[0034]).  

Regarding Claim 12, Thomas in view of Hoyt discloses the method of claim 11, wherein each player has a predetermined time period 10to switch virtual letter symbols into the grid (Thomas, [0035]).  

Regarding Claim 13, Thomas in view of Hoyt discloses the method of claim 11 wherein the virtual letter symbols comprise individual letters and specific pairs-only of letters (Hoyt, figs. 1-3).  

Regarding Claim 14, Thomas in view of Hoyt discloses the method of claim 11 wherein the player receives a first set of random 15virtual letter symbols in a number sufficient to fill all frames on the virtual grid, and after the final grid array has been formed, the client devices or servers resolves the gaming wager against a paytable based upon numbers and/or types of words the virtual symbols form in rows, columns and diagonals on the grid in the final grid array (Thomas, [0039]).  



Regarding Claim 2015, Thomas in view of Hoyt discloses the method of claim 11 wherein the first set of random virtual letter symbols outside the grid consists of a number of random letter virtual symbols exactly sufficient in number to fill all frames on the virtual grid, and the grid is formed by 3 X 3 column and rows, 3x4 columns and rows, 4 X 4 columns and rows or 5 X 5 columns and rows (Thomas, [0042]).  

Regarding Claim 16, Thomas in view of Hoyt discloses the method of claim 3 wherein the first set of random virtual letter symbols outside the grid consists of a number of random letter virtual symbols exactly sufficient in number to fill all frames on the virtual grid, and the grid is formed by 3 X 3 column and rows, 3x4 column and rows, 4 X 4 columns and rows or 5 X 5 5columns and rows (Thomas, [0039]).  

Regarding Claim 17, Thomas in view Hoyt discloses the method of claim 19 wherein the first set of random virtual letter symbols outside the grid consists of a number of random letter virtual symbols exactly sufficient in number to fill all frames on the virtual grid, and the grid is formed by 3 X 3 columns and rows (Thomas, [0039]).  

Regarding Claim 1018, Thomas in view of Hoyt discloses the method of claim 1 wherein the player controls used to grab at least one virtual letter symbol are selected from the group consisting of a touchscreen wherein contact with a letter or symbol outside the grid virtually grabs the contacted letter or symbol, and the contacted letter or symbol is moved into the grid by a motion direction element selected from the group consisting of a second 15contact with the touchscreen, a roller ball, a 

Regarding Claim 19, Thomas in view of Hoyt discloses the method of claim 3 wherein the player controls used to grab at least one virtual letter symbol are selected from the group consisting of a touchscreen 20wherein contact with a letter or symbol outside the grid virtually grabs the contacted letter or symbol, and the contacted letter or symbol is moved into the grid by a motion direction element selected from the group consisting of a second contact with the touchscreen, a roller ball, a joy stick, a set of at least four directional arrow buttons, a touch and drag contact pad, and separate movement 25grid identical with the virtual grid (Thomas, [0060], [0128]; Hoyt, [0023]).    

Regarding Claim 20, Thomas in view of Hoyt discloses the method of claim 1 wherein the player controls used to grab at least one virtual letter symbol are selected from the group consisting of a touchscreen wherein contact with a letter or symbol outside the grid virtually grabs the contacted letter or symbol, and the contacted letter or symbol is moved into the 5grid by a motion direction element selected from the group consisting of a second contact with the touchscreen, a roller ball, a joy stick, a set of at least four directional arrow buttons, a touch and drag contact pad, and separate movement grid identical with the virtual grid (Thomas, [0060], [0128]; Hoyt, [0023]).    
10

Conclusion
Claims 1-20 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715       

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715